1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 16cv2792-JAH(BLM)
11   WILLIAM BECKMAN AND LINDA GANDARA,
     individuals, on behalf of themselves, and all
12                                                          ORDER GRANTING IN PART
     persons similarly situated,
                                                            DEFENDANT’S MOTION TO CONTINUE
13                                         Plaintiff,       EARLY NEUTRAL EVALUATION
                                                            CONFERENCE AND CASE
14   v.                                                     MANAGEMENT CONFERENCE
15   ARIZONA CANNING COMPANY, LLC,
                                                            [ECF No. 39]
16   STATER BROS. MARKETS, AND DOES 1-10

17                                     Defendants.

18

19         On February 16, 2018, Plaintiff field a Second Amended Complaint (“SAC”). ECF No. 29.
20   Defendant answered the SAC on September 24, 2019. ECF No. 37. That same day, the Court
21   issued a Notice and Order for Early Neutral Evaluation Conference (“ENE”) and Case
22   Management Conference (“CMC”).       ECF No. 38. The Court scheduled the conferences for
23   November 8, 2019. Id. at 1.
24         On October 7, 2019, Defendant filed an Application to Continue Date of Early Neutral
25   Evaluation Conference and Case Management Conference. ECF No. 39. Defendant seeks to
26   continue the ENE and CMC to November 12, 2019. Id. at 2. In support, Defendant sates that
27   it representative, Mr. Mike Weber, will be traveling from Minneapolis where he resides for the
28

                                                        1
                                                                                    16cv2792-JAH(BLM)
1    conferences and has a personal commitment on November 9, 2019. Id. Because of the distance

2    and different time zones, Mr. Weber will be unable to attend the conferences and return to

3    Minneapolis in time for his prior commitment.       Id.   Defendant notes that this is a brief

4    continuance and that “Plaintiffs’ counsel advised that they do not object to this proposed date

5    of November 12th for the ENE and CMC.” Id.

6           Good cause appearing, Defendant’s motion is GRANTED IN PART. The ENE and CMC

7    currently scheduled for November 8, 2019 is hereby CONTINUED to November 13, 2019 at

8    9:30 a.m.1     On or before November 1, 2019, the parties shall submit via fax, email

9    (efile_major@casd.uscourts.gov) or hand delivery, confidential statements no more than ten

10   (10) pages2 in length directly to the chambers of the Honorable Barbara L. Major.

11          In the event the case does not settle during the ENE, the Court will conduct an Initial

12   CMC. In preparation for this conference, the parties must

13                 a.     Meet and confer pursuant to Fed. R. Civ. P. 26(f) no later than October

14   23, 2019;

15                 b.     File a Joint Discovery Plan on the CM/ECF system no later than November

16   1, 2019; and

17                 c.     Exchange initial disclosures pursuant to Rule 26(a)(1)(A-D) no later than

18   November 6, 2019.

19          IT IS SO ORDERED.

20   Dated: 10/7/2019

21

22

23

24

25

26
     1
27       There is no availability on the Court’s calendar on November 12, 2019.

28   2
         The parties shall not append attachments or exhibits to the ENE statement.

                                                    2
                                                                                   16cv2792-JAH(BLM)
